[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                     FOR THE ELEVENTH CIRCUIT
                                              U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            October 29, 2003
                             No. 03-11964                 THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                       ________________________

                    D.C. Docket No. 93-08093-CR-WJZ


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                   versus

RICHARD ALLEN STOSSEL,

                                                          Defendant-Appellant.

                      __________________________

             Appeal from the United States District Court for the
                        Southern District of Florida
                       _________________________

                             (October 29, 2003)


Before TJOFLAT, BIRCH and BLACK, Circuit Judges.
PER CURIAM:

      Nine years after his original conviction, federal prisoner Richard Allen

Stossel appeals pro se the district court’s denial of his post-conviction motion for

reduction of sentence filed under 18 U.S.C. § 3582(b)(3). He alleges the district

court improperly calculated the sentencing guidelines, which resulted in

“duplicative counting” and an improper two-level enhancement. The Government

argues the district court lacked jurisdiction over Appellant’s motion because

§ 3582(b)(3) does not authorize district courts to modify sentences.

      We review whether a court has jurisdiction as a question of law subject to

plenary review. United States v. Maduno, 40 F.3d 1212, 1215 (11th Cir. 1994).

When the language of a statute is unambiguous, we only review the statute’s plain

meaning. United States v. Ballinger, 312 F.3d 1264, 1274 (11th Cir. 2002).

      18 U.S.C. § 3582(b)(3) provides: “Notwithstanding the fact that a sentence

to imprisonment can subsequently be . . . appealed and modified, if outside the

guideline range, pursuant to the provisions of section 3742[,] a judgment of

conviction that includes such a sentence constitutes a final judgment for all other

purposes.” We have never addressed whether a district court has jurisdiction




                                          2
under 18 U.S.C. § 3582(b) to consider a motion to modify a sentence.1 The Eighth

Circuit, however, has examined this issue. United States v. Auman, 8 F.3d 1268,

1271 (8th Cir. 1993). In Auman, the Eighth Circuit held § 3582(b) was

“unambiguous on its face” and merely “defined ‘final judgment.’” Id. In dicta,

the court also noted the legislative history of § 3582(b) bolstered the Court’s

reading that § 3582(b) merely defined finality and was not a vehicle for sentence

modification. Id. Accordingly, the Eighth Circuit held § 3582(b) “does not grant

jurisdiction to a district court to do anything, let alone correct an illegal sentence.”

Id.

       We agree with the Eighth Circuit and hold the district court lacked

jurisdiction under 18 U.S.C. § 3582(b)(3) to consider Appellant’s motion to

modify his sentence. Section 3582(b)(3) is not a vehicle for obtaining a sentence




       1
         We have referenced § 3582(b)(2) in a footnote. United States v. Brown 332 F.3d 1341,
1344 n.4 (11th Cir. 2003). The footnote provided that a particular sentencing guidelines amendment
was retroactive, and, if applicable, could warrant a sentence reduction under § 3582(b)(2). It
appears, however, we were actually referring to § 3582(c)(2), because only § 3582(c)(2) provides
for a sentence reduction pursuant to a retroactive sentencing guidelines amendment.

                                                3
modification, but merely defines finality. Consequently, the district court lacked

jurisdiction to rule on the merits of his motion.2

        Accordingly, we vacate and remand for the district court to dismiss for lack

of jurisdiction.3

        VACATED and REMANDED.




       2
          Federal courts are obligated to look beyond the label of a pro se inmate’s motion to
determine if it is cognizable under a different statutory framework. United States v. Jordan, 915
F.2d 622, 624-25 (11th Cir. 1990). Here, Appellant’s motion could be construed as an appeal under
18 U.S.C. § 3742, a motion under 18 U.S.C. § 3582(c), a Federal Rule of Criminal Procedure 35
motion, or a motion to vacate under 28 U.S.C. § 2255. None of these constructions, however, aid
Appellant.
        First, to appeal under § 3742(a), Appellant needed to file an appeal within 10 days of
sentencing. United States v. Pease, 331 F.3d 809, 816 n.18 (11th Cir. 2003); Fed. R. App. P. 4(b)(1).
Here, however, Appellant waited 9 years before filing his instant motion, thus making it untimely
and § 3742 inapplicable. Second, Appellant’s motion could fit under § 3582(c) only if he was
arguing his sentence should be modified based on a subsequent sentencing guideline amendment.
18 U.S.C. § 3582(c)(2). Appellant, however, clearly states he is appealing the application of the
guidelines at sentencing and does not reference any guideline amendment, making § 3582(c)(2)
inapplicable. Third, Rule 35 only allows sentence modification for: (1) correcting “arithmetical,
technical, or other clear error” within 7 days after sentencing, or (2) reducing a sentence for
substantial assistance to the government. Fed. R. Crim. P. 35(a), (b). Appellant is not entitled to
relief under either option because he filed his motion well after the 7-day limitation period and his
claim did not involve substantial assistance. Finally, Appellant is not entitled to relief under § 2255
because he did not claim (1) the district court lacked jurisdiction to impose the sentence, (2) the
sentence was in excess of the maximum authorized law, (3) the sentence was otherwise subject to
collateral attack by a claim of a constitutional violation, or (4) the proceeding was “infected with any
error of fact or law of the ‘fundamental’ character that renders the entire proceeding irregular and
invalid.” United States v. Addonizio, 99 S. Ct. 2235, 2240-41 (1979). Accordingly, the district court
had no jurisdiction over Appellant’s motion whether considered under its actual label of § 3582(b)(3)
or construed under any different statutory framework.
        3
            Appellant also filed a motion to proceed without transcripts. We deny the motion as moot.

                                                   4